Citation Nr: 1330122	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  08-09 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of injury to the trigeminal nerve on an extraschedular basis. 

2.  Entitlement to a rating in excess of 50 percent for sinusitis with headaches on an extraschedular basis. 

3. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis for the time period prior to August 18, 2010. 


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2002 and December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The September 2002 rating decision denied a rating in excess of 10 percent for sinusitis.  In August 2005, the Board also denied a rating in excess of 10 percent for sinusitis.  Thereafter, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2006, the Court granted a Joint Motion to remand the case for readjudication due to evidentiary deficiencies.  In October 2006, the Board again remanded the issue. 

Thereafter, in a June 2007 rating decision, the RO granted a 30 percent rating for sinusitis with headaches, effective back to the June 2002 date of claim.  As this was not the highest rating available for this disability, the appeal continued.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  In February 2009 and March 2011, the Board again remanded this claim.

With respect to the claim for an increased rating for residuals of injury to the trigeminal nerve, the Veteran appealed a December 2007 RO rating decision which denied a rating in excess of 30 percent.  The Board remanded this issue in February 2009 and July 2010 for additional development.  

A March 2011 Board decision denied a rating in excess of 30 percent for residuals of injury to the trigeminal nerve.  In that decision, the Board assumed jurisdiction of a claim of entitlement to TDIU pursuant to the decision in Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  The Board remanded claims of entitlement to a rating greater than 30 percent for sinusitis with headaches, entitlement to a rating in excess of 30 percent for residuals of injury to the trigeminal nerve on an extraschedular basis, and entitlement to TDIU.

In a June 2012 rating decision, the RO awarded a 50 percent rating for sinusitis with headaches, effective back to the June 2002 date of claim.  The RO asserted that their decision constituted "the full benefits sought on appeal for this issue."  The RO also awarded entitlement to TDIU effective August 18, 2010.  As addressed in the REMAND below, the Board finds that the claims listed on the title page remain on appeal. 

A review of the Virtual VA electronic records storage system reveals additional documents which are not associated with the claims folder.  

In pursuing his claim for an increased rating for sinusitis, the Veteran presented a December 2008 medical opinion stating that the Veteran manifests chronic rhinitis which has been persistent since an in-service facial injury.  The RO has granted service connection for sinusitis which has been evaluated under Diagnostic Code (DC) 6513, but has not formally addressed a service connection claim for rhinitis - which is a disability evaluated according to different symptomatology under DC 6522.  See 61 Fed. Reg. 46720, 46727 (Sept. 5, 1996) (declining to state that an evaluation under DC 6513 should not be combined with an evaluation under DC 6522 as sinusitis and rhinitis do not have the same manifestations).  The Board refers to the RO a claim of entitlement to service connection for rhinitis for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As indicated in the INTRODUCTION section, the Veteran had perfected an appeal to the Board on the issue of entitlement to an increased rating for sinusitis with headaches.  As a result of the RO's June 2012 decision, the Veteran has been awarded the maximum schedular rating effective to the date of claim.  See 38 C.F.R. § 4.97, DC 6513.  The RO terminated the appeal on the basis that the maximum available rating has been assigned.

However, the Board finds that, absent a clear intent to withdraw his claim from appeal, VA must consider whether the Veteran meets the criteria for referral of the sinusitis claim to the Director of Compensation and Pension Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b).  See Moyer v. Derwinski, 2 Vet. App. 289 (1992) (VA must consider the provisions of 38 C.F.R. § 3.321(b) when a claimant is in receipt of the maximum schedular evaluation).  See generally Buie v. Shinseki, 24 Vet. App. 242 (2010) (VA has a duty to maximize benefits which may require consideration of special monthly compensation).  

As the RO has not considered the sinusitis claim under the provisions of 38 C.F.R. § 3.321(b), the Board must remand the issue on due process grounds.  Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must consider whether a claimant will be prejudiced by addressing a question that has not been addressed by the RO).

The Board next notes that efforts must also be made to clarify the Veteran's representation in this matter.  At the time of the February 2009 Board decision and remand, the Veteran was represented by The American Legion.  Thereafter, in March 2009, the Veteran submitted a VA Form 21-22a, appointing ABS Legal Advocates, P.A., as his representative.  This power of attorney was revoked in a facsimile received by the Board in June 2010. 


Thereafter, the American Legion submitted a Written Brief Presentation in November 2010 although there was no VA Form 21-22 authorizing them as the power of attorney.  In July 2013, the Veteran submitted a signed statement authorizing ABS Legal Advocates to assist in the claims process, and directing that VA direct all further communications to ABS Legal Advocates.  However, there is no VA Form 21-22a authorizing ABS Legal Advocates to resume representing the Veteran in this case after the June 2010 revocation.  On remand, the RO must undertake appropriate action to clarify representation in this case. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to clarify whether he wishes to be represented by the ABS Legal Advocates, or any other entity, in this appeal.  He should be furnished an appropriate form for appointing ABS Legal Advocates, or another service organization, as his representative if he so wishes. 

2.  Associate with the claims folder relevant records of the Veteran's treatment at the New Orleans VA Medical Center since May 9, 2013.

3.  Thereafter, readjudicate the issues of (1) entitlement to a rating in excess of 30 percent for residuals of injury to the trigeminal nerve on an extraschedular basis; (2) entitlement to a rating in excess of 50 percent for sinusitis with headaches on an extraschedular basis; and (3) entitlement to TDIU due to service-connected disabilities on an extraschedular basis for the time period prior to August 18, 2010.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

